          Case 4:19-cv-01144-SBA Document 29 Filed 09/16/19 Page 1 of 7



 1   XAVIER BECERRA
     Attorney General of California
 2   DAMON MCCLAIN
     Supervising Deputy Attorney General
 3   PREETI K. BAJWA
     Acting Supervising Deputy Attorney
 4   State Bar No. 232484
      1515 Clay St. 20th Floor
 5    Oakland, CA 94612
      Telephone: (510) 879-0980
 6    Fax: (510) 622-2270
      E-mail: Preeti.Bajwa@doj.ca.gov
 7   Attorneys for Defendants
     K. Allison, R. Diaz and S. Kernan
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                         OAKLAND DIVISION

12

13
     R.N. DEWBERRY, aka SITAWA                                4:19-cv-01144 SBA
14   NANTAMBU JAMAA, et al.,
                                                              DEFENDANTS’ REPLY IN SUPPORT
15                                          Plaintiffs,       OF MOTION TO DISMISS

16                  v.                                        Date:         October 9, 2019
                                                              Time:         2:00 p.m.
17                                                            Courtroom:    TBD
     RALPH DIAZ, Acting Secretary, et al.,                    Judge:        The Honorable Saundra B.
18                                                                          Armstrong
                                         Defendants.          Trial Date:   n/a
19                                                            Action Filed: March 1, 2019
20   I.     PLAINTIFFS CONCEDE THERE IS NO SIXTH AMENDMENT CLAIM.
21          At the outset, albeit by footnote, Plaintiffs concede they erred in claiming a Sixth

22   Amendment constitutional violation. (Pls.’ Opp. ECF No. 28 at 7, fn 1.) Remarkably,

23   Plaintiffs provide no authority supporting a position that the Sixth Amendment applies in the

24   context of a civil lawsuit. Plaintiffs, who are suing under section 1983, have no Sixth

25   Amendment claim. Accordingly, Defendants’ motion to dismiss the Sixth and Fourteenth

26   Amendment claims should be granted because the Sixth Amendment provides no

27   constitutional claim entitling any plaintiff to relief.

28
                                                          1
                                         Defendants’ Reply in Support of Motion to Dismiss (4:19-cv-01144 SBA)
           Case 4:19-cv-01144-SBA Document 29 Filed 09/16/19 Page 2 of 7



 1   II.     PLAINTIFFS CANNOT ALLEGE A RIGHT TO ACCESS OF COURTS’ CLAIM.

 2           A.    Defendants Had a Legitimate Penalogical Justification to Restrict Plaintiff
                   Weills Access to Inmates Because She Violated Penal Code §§ 4570, 4576
 3                 and California Code of Regulations Title 15, § 3178(s)(3).

 4           To salvage their claim, Plaintiffs attempt to change their claim to a First Amendment

 5   “right to access courts” claim. (Pls.’ Opp., ECF No. 28 at 8-9.) But any “right to access

 6   courts” claim also fails and should be dismissed without leave to amend.

 7           Courts have recognized that inmates have a constitutional right to access courts. Lewis v.

 8   Casey, 518 U.S. 343, 346 (1996). But, the prison is entitled to impose restrictions on this right

 9   and any imposition must be "reasonably related to legitimate penological interests." Id. at

10   361. The Supreme Court in Thornburgh v. Abbott explained that in determining

11   “reasonableness,” broad discretion is provided to the prison officials. Thornburgh v.

12   Abbott, 490 U.S. 401, 407-408 (1989) overruling Procunier v. Martinez 416 U.S. 396. “In

13   particular, we have been sensitive to the delicate balance that prison administrators must strike

14   between the order and security of the internal prison environment and the legitimate demands of

15   those on the “outside” who seek to enter that environment, in person or through the written

16   word.” Id. The Court also recognized that while some interactions may seem “innocuous” to

17   laymen, they can have “potentially significant implications for the order and security of the

18   prison.” Id. In “[a]cknowledging the expertise of these officials and that the judiciary is “ill

19   equipped” to deal with the difficult and delicate problems of prison management, this Court has

20   afforded considerable deference to the determinations of prison administrators who, in the

21   interest of security, regulate the relations between prisoners and the outside world. Id. at 4081.

22           Plaintiffs’ complaint clearly demonstrates Defendants had a legitimate penalogical

23   justification to enact the lifetime ban on Plaintiff Weills. The complaint admits that Weills

24   was advised that an investigation had been conducted where it was determined she had “engaged

25   in unlawful communication(s) with CDCR inmate(s) that violated the security of the CDCR

26            1
              Plaintiffs cite to County of Nevada v. Superior Court as an example of a case where the
     court addressed a restriction on attorney visits. Although this is a California case, it like Lewis
27   and Thornburgh makes clear that in both the federal and state court level, prisons have wide
     discretion to enact restrictions if there is a legitimate penal justification County of Nevada v.
28   Superior Court, 236 Cal. App. 4th 1001, 1011 (2015).
                                                        2
                                          Defendants’ Reply in Support of Motion to Dismiss (4:19-cv-01144 SBA)
        Case 4:19-cv-01144-SBA Document 29 Filed 09/16/19 Page 3 of 7



 1   facility” in violation of California Code of Regulations Title 15, § 3178(s)(3), and potential

 2   violations of Penal Code §§ 4570 (communication with prisoner without the permission of officer

 3   in charge) and 4576 (providing a cellular telephone to a prisoner). (Pls.’ Compl., ECF No. 1 at 5,

 4   78-9.) Accordingly, Defendants enacted the lifetime exclusionary ban as allowed under

 5   California Code of Regulations, Title 15, § 3178(s)(3). Cal. Code. Regs., Title 15, § 3178(s)(3.)

 6         It is clear that the restriction on Weills was based on her breaking the law and engaging in

 7   unlawful communications with inmates. Accordingly, CDCR had a legitimate penalogical reason

 8   for enacting the ban on Weills. (Thornburgh v. Abott, 490 U.S. at 407-408.)

 9         B.    Inmate-Plaintiffs Had Ample Access to Courts Even After the Ban on
                 Plaintiff Weills Was Enacted.
10

11         As a jurisdictional requirement flowing from the standing doctrine, in order to allege a
12   “right to access courts” claim, the inmate must also allege an actual injury. See Lewis, 518 U.S.
13   at 349. “Actual injury” is prejudice with respect to contemplated or existing litigation, such as
14   the inability to meet a filing deadline or present a non-frivolous claim. Id.; see also Phillips v.
15   Hust, 477 F.3d 1070, 1075 (9th Cir. 2007). Delays in providing legal materials or assistance,
16   even if they result in prejudice, are “not of constitutional significance” if the delay is reasonably
17   related to legitimate penological purposes. Lewis, 518 U.S. at 362.
18         Here, none of the Plaintiffs provide any evidence of injury. To the contrary, a review of the
19   Ashker court docket indicates that from March 2017 through August 2019, the Inmate-Plaintiffs
20   were represented by ten (10) attorneys, including the attorneys, EmilyRose Johns and Dan Siegel,

21   who filed this lawsuit and the opposition to Defendants’ motion to dismiss. 2 (Defs. Mot. Dism.,

22   Req. Jud. Not. Ex. A. Ashker, et al. v. Newsom, et al., No. 4:09-cv-05769 CW (N.D. Cal.), Docket

23   Report.) The Docket Report in Ashker also shows that from March 2017 through August 2019,

24   Plaintiffs filed approximately 121 motions, including a motion to compel discovery, oppositions

25   to Defendants’ motions, including oppositions to Defendants’ requests for extensions of time,

26   replies, and a cross-appeal. (Id.) In addition, Plaintiffs attended several hearings before

27          2
              In reviewing a motion to dismiss, the court may consider evidence outside the
     pleadings; Friends of the Wild Swan, Inc. v. United States Forest Service (D OR 1995) 910
28   F.Supp. 1500, 1504.
                                                        3
                                          Defendants’ Reply in Support of Motion to Dismiss (4:19-cv-01144 SBA)
        Case 4:19-cv-01144-SBA Document 29 Filed 09/16/19 Page 4 of 7



 1   Magistrate Judge Robert Illman and ordered transcripts of those proceedings. (Id.) Nothing in

 2   this record indicates a lack of access to courts. On this basis, any amendment alleging a “right to

 3   access” claim must fail. Because Plaintiffs cannot cure this deficiency, leave to amend should be

 4   denied. Leave to amend should be denied only if the court determines that “allegation[s] of other

 5   facts consistent with the challenged pleading could not possibly cure the deficiency.” Schreiber

 6   Distributing Co. v. Serv-Well Furniture Co., Inc. (9th Cir. 1986) 806 F2d 1393, 1401 (emphasis

 7   added); see Thinket Ink Information Resources, Inc. v. Sun Microsystems, Inc. (9th Cir. 2004) 368

 8   F3d 1053, 1061 (court need not expressly state granting leave to amend would be futile if this

 9   reasoning is apparent from the record.)
10   III.   DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY.
11          Qualified immunity must be pled “early in the proceedings” to avoid costs and expenses
12   when the defense is dispositive of the case. Saucier v. Katz, 533 U.S. 194, 200 (2001). Qualified
13   immunity applies if the government officials’ conduct does not violate “clear established statutory
14   or constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald,
15   457 U.S. 800, 818 (1982). As pled, Plaintiffs allege a Sixth and Fourteenth Amendment right to
16   counsel and a First Amendment retaliation claim. (Pls.’ Compl. ECF No. 1 at 10-11.) But,
17   Inmate-Plaintiffs do not have any constitutional right to counsel in a civil matter, and in fact,
18   Plaintiffs concede there is no viable Sixth Amendment claim. (Pls. Opp. ECF No. 28 at 7, fn 1.)
19   Because there is no Sixth or Fourteenth Amendment violation, Allison, Kernan, and Diaz are
20   entitled to qualified immunity for this claim.

21          Defendants are also entitled to qualified immunity on Weills’s First Amendment retaliation

22   claim because, under the facts known to them, Weills had violated Title 15,§ 3178(s)(3) and

23   Penal Code §§ 4570 and 4576. Under these facts, reasonable officials could believe—and in all

24   likelihood would believe—that enforcing the consequences delineated in Title 15 for Weills’s

25   conduct would be lawful and would not violate the Constitution.

26                                             CONCLUSION
27          Defendants Diaz, Kernan and Allison are entitled to dismissal. There is no viable claim

28   under the Sixth and Fourteenth Amendments because the Inmate-Plaintiffs are not entitled to
                                                        4
                                          Defendants’ Reply in Support of Motion to Dismiss (4:19-cv-01144 SBA)
        Case 4:19-cv-01144-SBA Document 29 Filed 09/16/19 Page 5 of 7



 1   counsel in a civil case, and Weills has no Sixth or Fourteenth Amendment right to represent

 2   persons in a civil case. Weills’s First Amendment claim also fails because the complaint

 3   evidences a non-retaliatory motive for imposing the ban on Weills, specifically her violations of

 4   Title 15 and the Penal Code. While Plaintiffs attempt to change their claim to one of right to

 5   access courts, the docket in Ashker demonstrates that the Inmate-Plaintiffs have continued to file

 6   motions and to actively litigate that case through their counsel of record, which is currently

 7   comprised of 10 attorneys.

 8         Because there is no Sixth or Fourteenth Amendment violation, Allison, Kernan, and Diaz

 9   are entitled to qualified immunity against these claims. And because, under the facts known to
10   them, Weills was violating Title 15 and the Penal Code, Defendants could reasonably have
11   believed that imposing a sanction delineated in Title 15 for Weills’s conduct was lawful and did
12   not violate the Constitution. Accordingly, they are entitled to qualified immunity against this
13   claim.
14         For these reasons, Defendants respectfully request that the Court grant their motion to
15   dismiss
16

17   Dated: September 16, 2019                             Respectfully submitted,
18                                                         XAVIER BECERRA
                                                           Attorney General of California
19                                                         DAMON MCCLAIN
                                                           Supervising Deputy Attorney General
20

21
                                                           /s/ Preeti K. Bajwa
22                                                         PREETI K. BAJWA
                                                           Acting Supervising Deputy Attorney
23                                                         Attorneys for Defendants Allison, Diaz, and
                                                           Kernan
24

25

26

27

28
                                                       5
                                         Defendants’ Reply in Support of Motion to Dismiss (4:19-cv-01144 SBA)
        Case 4:19-cv-01144-SBA Document 29 Filed 09/16/19 Page 6 of 7



 1                       Attestation Under Judge Armstrong’s Standing Order-Civil
 2         I, Preeti K. Bajwa, attest and declare as follows:

 3         In accordance with Judge Armstrong’s Standing Order – Civil, prior to filing this reply in

 4   support of Defendants’ motion to dismiss, the parties met and conferred by electronic

 5   communication on September 6, 2019, September 9, 2019, September 10, 2019, and September

 6   12, 2019.

 7         I declare under penalty of perjury that the foregoing is true and correct to the best of my

 8   knowledge. Signed on September 16, 2019 in San Francisco, California.

 9                                                    /s/ Preeti K. Bajwa
10                                                    Preeti K. Bajwa

11   SF2019200579
     21630813.docx
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       6
                                         Defendants’ Reply in Support of Motion to Dismiss (4:19-cv-01144 SBA)
            Case 4:19-cv-01144-SBA Document 29 Filed 09/16/19 Page 7 of 7




                                CERTIFICATE OF SERVICE

Case Name:        Dewberry, R.N., et al. v. Ralph Diaz, et al.
Case No.          4:19-cv-01144 SBA

I hereby certify that on September 16, 2019, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:

               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on September 16, 2019, at San Francisco,
California.


                  G. Pang                                           /s/ G. Pang
                  Declarant                                          Signature
SF2019200579/21630993.docx
